
	
		I
		112th CONGRESS
		1st Session
		H. R. 1177
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Critz introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  tax preferred savings accounts for individuals under age 26, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Kids IRA Act of
			 2011 or the K–IRA Act.
		2.Young savers
			 account
			(a)Establishment of
			 accounts
				(1)In
			 generalSection 408A of the Internal Revenue Code of 1986
			 (relating to Roth IRAs) is amended by adding at the end the following new
			 subsection:
					
						(g)Young savers
				account
							(1)In
				generalExcept as provided in this subsection, a young savers
				account shall be treated in the same manner as a Roth IRA.
							(2)Young savers
				accountFor purposes of this subsection, the term young
				savers account means, with respect to any taxable year, a Roth IRA which
				is established and maintained on behalf of an individual who has not attained
				age 26 before the close of the taxable year.
							(3)Contribution
				limitsIn the case of any contributions for any taxable year to 1
				or more young savers accounts established and maintained on behalf of an
				individual, each of the following contribution limits for the taxable year
				shall be increased as follows:
								(A)The contribution limit applicable to the
				individual under subsection (c)(2) shall be increased by the aggregate amount
				of qualified young saver contributions to such accounts for the taxable
				year.
								(B)The contribution
				limits applicable to the young savers accounts under subsection (a)(1) or
				(b)(2)(B) of section 408, whichever is applicable, shall be increased by the
				deductible amount in effect under section 219(b)(5) for such taxable year
				(determined without regard to subparagraph (B) thereof).
								(4)Qualified
				contributionsFor purposes of this subsection—
								(A)In
				generalThe term qualified young saver contribution
				means a contribution by an individual (with respect to whom a young savers
				account is not established and maintained during the taxable year) to a young
				savers account established and maintained on behalf of another
				individual.
								(B)Limitations
									(i)Limit on
				accounts with respect to individualThe aggregate amount of contributions which
				may be made for any taxable year to all young savers accounts established and
				maintained on behalf of an individual shall not exceed the deductible amount in
				effect for the taxable year under section 219(b)(5) (determined without regard
				to subparagraph (B) thereof).
									(ii)Limit on
				contributorsThe aggregate amount of qualified contributions an
				individual may make for any taxable year to all young savers accounts shall not
				exceed the deductible amount in effect for the taxable year under section
				219(b)(5) (determined without regard to subparagraph (B)
				thereof).
									.
				(b)Partial
			 deductibility of qualified young saver contributionsSection 219
			 of such Code (relating to retirement savings) is amended by adding at the end
			 the following new subsection:
				
					(f)Qualified young
				saver contributions
						(1)In
				generalThe amount allowable as a deduction under this section
				(determined without regard to this subsection) to any individual for any
				taxable year shall be increased by an amount equal to 20 percent of so much of
				the qualified young saver contributions (as defined in section 408A(g)) made by
				such individual for such taxable year as does not exceed $5,000.
						(2)Limit based on
				modified adjusted gross incomeThe amount determined under paragraph (1)
				shall be reduced in the same manner as under section 408A(c)(3)(A), except that
				the applicable dollar amount shall be—
							(A)in the case of a
				taxpayer filing a joint return, $315,000,
							(B)in the case of any
				other taxpayer (other than a married individual filing a separate return),
				$200,000, and
							(C)in the case of a
				married individual filing a separate return, zero.
							(3)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2012, the dollar amounts in subparagraphs (A) and (B) of
				paragraph (2) shall each be increased by an amount equal to—
							(A)such dollar
				amount, multiplied by
							(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2011 for calendar year 1992 in subparagraph (B)
				thereof.
							Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$1,000..
			(c)Conforming
			 amendmentParagraph (1) of section 408A(c) of such Code (relating
			 to no deduction allowed) is amended by striking No deduction and
			 inserting Except as provided in section 219(f), no
			 deduction.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
